Case 2:06-cr-20465-NGE-MKM ECF No. 3030 filed 09/24/20                PageID.22547       Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                 Plaintiff,                                  Case No. 06-20465
  v.                                                         Honorable Nancy G. Edmunds
  LEONARD MOORE (D-6),

                 Defendant.
  ________________________________/
                      ORDER GRANTING DEFENDANT’S MOTION FOR
                      LEAVE TO APPEAL IN FORMA PAUPERIS [3024]

           On May 27, 2020, the Court denied Defendant Leonard Moore’s motion for a

  sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). (Dkt. 3012.) The matter is now

  before the Court on Defendant’s motion for leave to appeal in forma pauperis. (Dkt.

  3024.)

           Defendant was previously found qualified for the appointment of counsel under

  the Criminal Justice Act. Under 28 U.S.C. § 1915(a)(3), however, “[a]n appeal may not

  be taken in forma pauperis if the trial court certifies in writing that it is not taken in good

  faith.” The Supreme Court has interpreted “good faith” to mean “not frivolous.”

  Coppedege v. United States, 369 U.S. 438, 445. Whether or not an appeal is taken in

  good faith must be judged by an objective standard. Id.

           The Court finds that an appeal from its denial of Defendant’s motion to reduce

  sentence would not be frivolous. As an appeal can be taken in good faith, under §

  1915(a)(3), it may be taken in forma pauperis. Accordingly, Defendant’s motion for

  leave to appeal in forma pauperis is GRANTED.



                                                 1
Case 2:06-cr-20465-NGE-MKM ECF No. 3030 filed 09/24/20            PageID.22548   Page 2 of 2




        SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

  Dated: September 24, 2020


  I hereby certify that a copy of the foregoing document was served upon counsel of record
  on September 24, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             2
